DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/060,722 filed on October 18, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 9-20 are still pending, with claims 1, 5,  being currently amended, and claims 16-20 being newly added. Claims 7-8 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over The Stanley J5C09 Portable Power Station Jump Starter, which was first available on Amazon on November 16, 2009 at <https://www.amazon.com/STANLEY-J5C09-Jump-Starter-Compressor/dp/B002X6VXL4/ref=pd_lpo_2?pd_rd_i=B002X6VXL4&th=1> and verified sold on August 26, 2013:

    PNG
    media_image1.png
    531
    928
    media_image1.png
    Greyscale

Amazon Review 1
(The citations are taken from the Amazon User Manual available on the Amazon Web Page) in view of Scott US PGPUB 2016/0347136.

Claims 1-2, 5, 9 and 14-17 are alternatively rejected under 35 U.S.C. 102(a)(1) as being obvious over the Stanley J5C09 User Manual, published on March 11, 2013 (see Google screenshot below and the timestamp on the bottom of each page. Examiner notes that the citations are taken from the Amazon version, however, the “manualzz” version is substantially identical and contains all of the relevant citations)

    PNG
    media_image2.png
    172
    695
    media_image2.png
    Greyscale

Google Search Result 1
in view of Scott US PGPUB 2016/0347136.

Regarding claim 1, Stanley discloses a portable safety device [the figure on page 2] comprising: 
a housing [page 2, figure; plastic housing]; 
a battery disposed within the housing [pages 2-3 & 8, the housing contains an internal battery which is used to jump-start a vehicle battery]; 
a plurality of ports disposed in the housing [page 3, “2. USB Charging port”, “3. 12 Volt DC Accessory Outlet”, “13” and “16” positive and negative clamps connected to jump starting ports], said plurality of ports further a port for a jump start cable and at least one charging port [page 3, “13” and “16” positive and negative clamps connected to jump starting ports]; 
an air compressor disposed within the housing and operatively connected with the battery [page 2, figure; air compressor with hose “14” and power switch “15”]; 
a hose operatively coupled to the air compressor [page 2, figure; “14. Air Hose and Sure Fit Nozzle”; the hose is coupled to the air compressor whenever it is in use], and configured to fit into a storage cavity of the housing [page 2, figure; the air hose 14 is retained in a pocket on the back of the housing]
and a controller for controlling the operation of the portable safety device [page 3, battery status LED indicators and a reverse polarity indicator “5” and “6” are controlled by a circuit within the housing (a controller), which also can activate an alarm (page 6)].
Stanley does not explicitly disclose the hose coupling is a hinge.
However, Scott discloses an air compressor wherein the hose coupling is a hinge [fig. 2, the hose is coupled by a swivel head (hinge) which allows the hose 7 to attach to the device via different angles; pars. 4-6 & 28-29].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Stanley to further include the hose coupling is a hinge to allow for different angles when attaching the hose, as taught by Scott (pars. 4-6 & 28-29).
NB: Examiner notes that the air compressor disclosure was not added until the continuation-in-part application filed August 20, 2018. Thus, the Scott reference which was published on December 1, 2016 and filed on May 27, 2015 predates the relevant effective filing date of August 20, 2018.
Regarding claim 2, Stanley discloses a display for displaying at least a charge capacity of the battery [page 2, figure; page 3, “5. battery status LED indicators” page 6, “three battery status indicators light, it indicates a full battery. When only one red battery status indicator lights, it indicates that the unit needs to be recharged”] and a plurality of control buttons [page 2, figure, buttons 1, 9, 8, 10 and 15].
Regarding claim 5, Stanley discloses wherein the air compressor is capable producing an air pressure of approximately 100 PSI [page 7, “Compressor Maximum Pressure: 120 PSI”, thus the compressor is at least capable of 100 PSI].
Regarding claim 7, Stanley discloses further comprising an air compressor hose operatively connected to the air compressor [page 2, figure; “14. Air Hose and Sure Fit Nozzle”],
Regarding claim 8, Stanley discloses wherein the air compressor hose is retained within the housing [page 2, figure; the air hose 14 is retained in a pocket on the back of the housing].
Regarding claim 9, Stanley discloses wherein the charging port further comprises a USB (universal serial bus) port [page 2, figure; page 3, “2. USB Charging port”].
Regarding claim 14, Stanley discloses further comprising a floodlight disposed in the housing [page 2, figure; the housing comprises an area light (floodlight) 9; page 3, “9. Pivoting LED Emergency Light].
Regarding claim 15, Stanley discloses wherein the floodlight may be operated in a plurality of modes [page 6, “EMERGENCY AREA LIGHT, The area light is controlled by the Area Light Power Switch on top of the light. Make sure the area light is turned off when the unit is being recharged or stored.”; thus the area light can be turned on and off, thus can be operated in at least two modes].
Regarding claim 16, Stanley discloses wherein, the hose storage cavity has slot shape [page 2, figure; the air hose 14 is retained in a pocket on the back of the housing, the pocket is shaped like a slot].
Regarding claim 17, Stanley discloses wherein the hose storage cavity wraps around a corner of the housing [page 2, figure; the pocket is wrapped around a corner/edge of two faces, see annotated figure below]. 
    PNG
    media_image3.png
    589
    787
    media_image3.png
    Greyscale



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over The Stanley J5C09 Portable Power Station Jump Starter (see public sale/use citation and “Manualzz” User Manual publication above) in view of Scott US PGPUB 2016/0347136, and further in view of Nook British Publication GB 2527858 A.
Regarding claim 3, Stanley discloses wherein at least one of the plurality of control switches is used to set at least one operating parameter for the air compressor [switch 15 turns the air compressor ON and OFF, thus controls the air output; page 6, “The compressor hose with tire fitting is stored in a retaining channel on the back of the unit. The On/Off Switch is located on the rear of the unit under the air pressure gauge”].
Stanley does not explicitly disclose a control button.
However, Nook discloses a portable jump start system [abs.; fig. 1] which comprises a control button [page 9, par. 1; a manual button acts as a control to allow for manual override].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley and Scott to further include a control button for the purpose of allowing a user to activate an override, as taught by Nook (page 9, par. 1) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, Stanley does not explicitly disclose wherein the battery further comprises a 11.1 V lithium polymer battery.
However, Nook discloses a portable jump start system [abs.; fig. 1] wherein the battery further comprises a 11.1 V lithium polymer battery [page 8, par. 1, the battery pack is a 11.1 V battery].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley and Scott to further include wherein the battery further comprises a 11.1 V lithium polymer battery for the purpose of providing sufficient energy to jump start a vehicle engine, as taught by Nook (page 8, par. 1).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over The Stanley J5C09 Portable Power Station Jump Starter (see public sale/use citation and “Manualzz” User Manual publication above) in view of Scott US PGPUB 2016/0347136, and further in view of Mohs US Patent 4,905,742.
Regarding claim 4, Stanley does not explicitly disclose wherein at least one operating parameter includes a pressure set point and the air compressor automatically stops inflating when it reaches the pressure set point.
However, Mohs discloses an air compressor for filling vehicle tires, which uses at least one operating parameter includes a pressure set point and the air compressor automatically stops inflating when it reaches the pressure set point [col. 1, lines 55-67; the compressor uses a predetermined minimum pressure set point to issue a warning and a second predetermined pressure to automatically cut off the compressor].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley and Scott to further include wherein at least one operating parameter includes a pressure set point and the air compressor automatically stops inflating when it reaches the pressure set point for the purpose of preventing overinflated or burst tires, as taught by Mohs (col. 1, lines 32-43). 
Regarding claim 6, Stanley discloses wherein the air compressor will automatically shut off when a charge level of the battery drops below a value [page 6, “The compressor can operate long enough to fill up to 3 average sized tires before the battery must be recharged”; thus the compressor will keep operating until it no longer can operate, when the battery is too low].
Stanley does not explicitly disclose a set value at which the air compressor will automatically shut off.
However, Mohs discloses an air compressor for filling vehicle tires, which uses a set value at which the air compressor will automatically shut off [col. 1, lines 55-67; the compressor uses a predetermined minimum pressure set point to issue a warning and a second predetermined pressure to automatically cut off the compressor].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley and Scott to further include a set value at which the air compressor will automatically shut off for the purpose of preventing overinflated or burst tires, as taught by Mohs (col. 1, lines 32-43).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over The Stanley J5C09 Portable Power Station Jump Starter (see public sale/use citation and “Manualzz” User Manual publication above) in view of Scott US PGPUB 2016/0347136, and further in view of Butler et al. US PGPUB 2016/0049819.
Regarding claim 10, Stanley does not explicitly disclose wherein the port for a jump start cable further comprises an EC5 connector.
However, Butler discloses a portable jump starter for a vehicle [fig. 1; abs.] wherein the port for a jump start cable further comprises an EC5 connector [par. 66].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley and Scott to further include wherein the port for a jump start cable further comprises an EC5 connector for the purpose of complying with an existing commercially available protocol, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, Stanley discloses wherein the controller performs at least one safety check before allowing a jump start operation [page 5, “If the clamps are connected incorrectly with regard to polarity, the Reverse Polarity Indicator will light (red) and the unit will sound a continuous alarm until the clamps are disconnected. Disconnect the clamps and reconnect to battery with correct polarity”; a reverse polarity check is performed before at some point, thus at least before a second jump attempt if the first one fails].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over The Stanley J5C09 Portable Power Station Jump Starter (see public sale/use citation and “Manualzz” User Manual publication above) in view of Scott US PGPUB 2016/0347136, further in view of Butler et al. US PGPUB 2016/0049819, and further in view of Inskeep US Patent 10,110,055.
Regarding claim 12, Stanley discloses wherein the controller activates an indicator when the at least one safety check is completed successfully [page 5, “If the clamps are connected incorrectly with regard to polarity, the Reverse Polarity Indicator will light (red) and the unit will sound a continuous alarm until the clamps are disconnected. Disconnect the clamps and reconnect to battery with correct polarity”, thus if the safety check is completed successfully the controller correctly indicates the problem via the “Reverse Polarity Indicator”].
The combination of Stanley and Butler does not explicitly disclose wherein the controller causes the portable safety device to provide current for a maximum of four seconds when a jump start operation is initiated.
However, Inskeep discloses a portable jump starting system [abs] wherein the controller causes the portable safety device to provide current for a maximum of four seconds when a jump start operation is initiated [col. 3, line 65-col. 4, line 10; col. 4, line 43-57; col. 6, lines 45-43; a controller (microprocessor 12) controls the operation of the jump start system, which can operate for a maximum of 1-2 seconds, thus less than 4 seconds].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley, Scott and Butler to further include wherein the controller causes the portable safety device to provide current for a maximum of four seconds when a jump start operation is initiated for the purpose of using an electronic power switch, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over The Stanley J5C09 Portable Power Station Jump Starter (see public sale/use citation and “Manualzz” User Manual publication above) in view of Scott US PGPUB 2016/0347136, and further in view of Benimeli US Patent 6,148,888.
Regarding claim 18, Stanley discloses wherein the air compressor is capable of producing an air pressure of approximately 100 PSI [page 7, “Compressor Maximum Pressure: 120 PSI”, thus the compressor is at least capable of 100 PSI].
Stanley additionally 
Stanley does not explicitly disclose the air compressor automatically stops inflating when it reaches a pressure set point. 
However, Mohs discloses an air compressor for filling vehicle tires, which uses at least one operating parameter includes a pressure set point, wherein the air compressor automatically stops inflating when it reaches a pressure set point [col. 1, lines 55-67; the compressor uses a predetermined minimum pressure set point to issue a warning and a second predetermined pressure to automatically cut off the compressor].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley and Scott to further include wherein at least one operating parameter includes a pressure set point and the air compressor automatically stops inflating when it reaches the pressure set point for the purpose of preventing overinflated or burst tires, as taught by Mohs (col. 1, lines 32-43). 
The combination of Stanley, Scott and Mohs does not explicitly disclose the pressure set point is configurable through at least one control button.
However, Benimeli discloses an air compressor for filling vehicle tires, wherein the pressure set point is configurable through at least one control button [col. 1, lines 29-35; col. 5, line 66-col. 6, line 47; a plurality of control buttons are used to set the pressure set point to a desired level of pressure].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley, Scott and Mohs to further include  the pressure set point is configurable through at least one control button for the purpose of providing a user the option to automatically use a plurality of common tire pressures, as taught by Benimeli (col. 1, lines 29-35; col. 5, line 66-col. 6, line 47).
Regarding claim 19, Stanley discloses wherein the air compressor will automatically shut off when a charge level of the battery drops below a value [page 6, “The compressor can operate long enough to fill up to 3 average sized tires before the battery must be recharged”; thus the compressor will keep operating until it no longer can operate, when the battery is too low].
Stanley does not explicitly disclose a set value at which the air compressor will automatically shut off.
However, Mohs discloses an air compressor for filling vehicle tires, which uses a set value at which the air compressor will automatically shut off [col. 1, lines 55-67; the compressor uses a predetermined minimum pressure set point to issue a warning and a second predetermined pressure to automatically cut off the compressor].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Stanley and Scott to further include a set value at which the air compressor will automatically shut off for the purpose of preventing overinflated or burst tires, as taught by Mohs (col. 1, lines 32-43).
Regarding claim 20, Stanley discloses further comprising reverse polarity protection apparatus coupled to the port for the jump start cable [page 5, “If the clamps are connected incorrectly with regard to polarity, the Reverse Polarity Indicator will light (red) and the unit will sound a continuous alarm until the clamps are disconnected. Disconnect the clamps and reconnect to battery with correct polarity”; a reverse polarity check is performed before at some point, thus at least before a second jump attempt if the first one fails].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859